





Exhibit 10.6
HILTON WORLDWIDE HOLDINGS INC.EXECUTIVE SEVERANCE PLAN
Hilton Worldwide Holdings Inc., a Delaware corporation (the “Company”),
initially adopted the Hilton Worldwide Holdings Inc. 2019 Executive Severance
Plan, effective as of January 1, 2019, for the benefit of the Executive Officers
of the Company and its wholly-owned subsidiaries (as defined below), and such
plan was subsequently renamed the Hilton Worldwide Holdings Inc. Executive
Severance Plan and amended and restated effective as of March 3, 2020 on the
terms and conditions hereinafter stated (as so amended and restated, the
“Plan”). This Plan is a successor plan to the Company’s 2013 Executive Severance
Plan which expired in accordance with its terms on December 31, 2018.
1.Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:
a.“Annual Base Salary” means a Participant’s annual base salary at the rate in
effect immediately prior to a Qualifying Termination.
b.“Board” means the Board of Directors of the Company.
c.“Business” shall mean the business of operating, managing and/or franchising
hotel and lodging properties.
d.“Cause” means any of the following: (a) a Participant’s willful failure
substantially to perform the lawful instructions of the Company or one of its
Subsidiaries (other than as a result of total or partial incapacity due to
physical or mental illness) following written notice by the Company to the
Participant of such failure and 10 days within which to cure such failure; (b) a
Participant’s theft or embezzlement of Company property; (c) dishonesty in the
performance of a Participant’s duties resulting in material harm to the Company;
(d) any act on the part of a Participant that constitutes (i) a felony under the
laws of the United States or any state thereof or, where applicable, any other
equivalent offence (including a crime subject to a custodial sentence) under the
laws of the applicable jurisdiction, or (ii) any other crime involving moral
turpitude; (e) a Participant’s willful or gross misconduct in connection with
the Participant’s duties to the Company which, in the reasonable good faith
judgment of the Board, could reasonably be expected to be materially injurious
to the financial condition or business reputation of the Company, its
Subsidiaries or affiliates, or (f) a Participant’s breach of the provisions of
any restrictive covenants with the Company, its Subsidiaries or affiliates.
e.A “Change in Control” shall be deemed to have occurred if:
(i)any one person, or more than one person acting as a group (as defined under
Treasury Regulation § 1.409A-3(i)(5)(v)(B)) other than the Company or any
employee benefit plan sponsored by the Company, acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total Voting Power of the
stock of the Company;
(ii)any one person, or more than one person acting as a group (as defined under
Treasury Regulation § 1.409A-3(i)(5)(v)(B)) other than the Company or any
employee benefit plan sponsored by the Company acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 30 percent or
more of the total Voting Power of the stock of the Company;
1

--------------------------------------------------------------------------------



(iii)a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of each appointment or election; or
(iv)any one person, or more than one person acting as a group (as defined in
Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or in excess of 40 percent of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of subsection (d), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
The foregoing subsections (a) through (d) shall be interpreted in a manner that
is consistent with the Treasury Regulations promulgated pursuant to Section 409A
of the Code so that all, and only, such transactions or events that could
qualify as a “change in control event” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(i) will be deemed to be a Change in Control for purposes of this
Plan.
f.“Code” means the Internal Revenue Code of 1986, as amended from time to time.
g.“Committee” means the Compensation Committee of the Board.
h.“Company” means Hilton Worldwide Holdings Inc., a Delaware corporation, and
includes each of its wholly-owned subsidiaries.
i.“Competitor” shall mean any Person engaged in the Business, including, but
not limited to Accor Group, AirBnB Inc., Best Western International, Carlson
Hospitality Worldwide, Choice Hotels International, G6 Hospitality LLC, Host
Hotels & Resorts, Inc., Hyatt Hotels Corporation, InterContinental Hotels Group
Plc, LQ Management LLC, Marriott International, Inc., Wyndham Hotels & Resorts
and Wynn Resorts, Limited.
j.“Date of Termination” shall mean the date that a Participant’s employment
with the Company terminates for all purposes, as reflected in the writing
documenting the termination from the party terminating the employment
relationship to the other party, in accordance with Section 8 hereof.
k.“Employment Term” shall mean the entire time period of Participant’s
employment with the Company or its Subsidiaries or affiliates.
l.“Executive Officer” means an active, full-time employee holding a position
that has been designated in the Human Resources Information System maintained by
Hilton Domestic Operating Company Inc. or one of its affiliates as having one of
the following corporate titles:
(i)Chief Executive Officer (CEO)
(ii)Executive Vice President (EVP)
(iii)Senior Vice President (SVP)
regardless of whether the employee is employed by Hilton Worldwide Holdings Inc.
or one of its affiliates.
2

--------------------------------------------------------------------------------



m.“Good Reason” means any of the following, without the Participant’s written
consent:
(i)a material diminution in a Participant’s base salary or annual bonus
opportunity;
(ii)a material diminution in a Participant’s authority, duties or
responsibilities;
(iii)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a situation
where a Participant who initially reported to the Board as of the effective date
of becoming a Participant is subsequently required to report to a corporate
officer or employee instead of reporting directly to the Board.
(iv)a material change in the geographic location at which the Participant must
perform the services.
(v)any other action or inaction that constitutes a material breach by the
service recipient of the agreement under which the Participant provides
services.
provided, however, that a termination by the Participant for any of the reasons
listed in (a) through (e) above shall not constitute termination for Good Reason
unless the Participant shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than sixty (60)
days after the initial occurrence of such event), and the Company fails to cure
such event within 30 days after receipt of this written notice. The
Participant’s employment must be terminated for Good Reason within 120 days
after the occurrence of an event of Good Reason. A resignation by the
Participant for Good Reason effectively constitutes an involuntary separation
from service within the meaning of Section 409A of the Code and Treas. Reg.
Section 1.409A-1(n)(2). Good Reason shall not include the Participant’s death or
disability.
n.“Participant” shall mean one of the Executive Officers. 
o.“Person” means any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever.
p.“Plan” means this Hilton Worldwide Holdings Inc. Executive Severance Plan, as
such plan may be amended from time to time.
q.“Qualifying Termination” means the Participant’s termination of employment
with the Company either by the Company without Cause or by the Participant for
Good Reason. For the avoidance of doubt, in no event shall a Participant be
deemed to have experienced a Qualifying Termination as a result of (a) the
Participant’s death or disability, or (b) solely as a result of a Change in
Control.
r.“Restricted Area” means the United States and any country in which the
Company is engaged in the Business or where the Participant knows or should know
the Company has taken steps to initiate the Business.
s.“Restricted Period” means a period of one year following the Date of
Termination of the Participant under circumstances where Participant is entitled
to receive Severance Benefits under this Plan.
t.“Severance Benefits” shall have the meaning provided in Section 4 hereof.
3

--------------------------------------------------------------------------------



u.“Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
v.“Target Bonus” means a Participant’s target annual bonus for the year in
which the Qualifying Termination occurs.
w.“Voting Power” over securities means beneficial ownership of the securities
such that the Person has the power to vote, or to direct the voting of, the
securities and/or investment power which includes the power to dispose, or to
direct the disposition of, the securities.
2.Effectiveness of the Plan. This Plan became effective on January 1, 2019, as
successor to the Company’s 2013 Executive Severance Plan.
3.Administration. Subject to Section 14.2 hereof, the Plan shall be interpreted,
administered and operated by the Committee, which shall have complete authority,
subject to the express provisions of the Plan, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations necessary or advisable for the administration of
the Plan. The Committee may delegate any of its duties hereunder to a
subcommittee, or to such person or persons from time to time as it may
designate. All decisions, interpretations and other actions of the Committee
shall be final, conclusive and binding on all parties who have an interest in
the Plan.
4.Qualifying Termination Severance Benefits. Subject to the terms and conditions
hereof, upon a Participant’s Qualifying Termination, the Participant shall
receive the following benefits (collectively, the “Severance Benefits”):
(i)a cash payment equal to the sum of (A) the multiple of the Participant’s
Annual Base Salary set forth in the table below, and (B) the multiple of the
Participant’s Target Bonus set forth in the table below, payable in a single
lump sum within sixty (60) days following the Date of Termination;

LevelBase SeveranceSenior Vice President (SVP)
1.0X Annual Base Salary
1.0X Target Bonus
Executive Vice President(EVP)
2.0X Annual Base Salary
2.0X Target Bonus
Chief Executive Officer (CEO)
2.99X Annual Base Salary
2.99X Target Bonus

(ii)for twelve (12) months following the Date of Termination (the “COBRA
Reimbursement Period”), monthly payments of an amount equal to the excess of (i)
the COBRA cost of such coverage over (ii) the amount that Participant would have
had to pay for such coverage if he had remained employed during the COBRA
Reimbursement Period and paid the active employee rate for such coverage, less
withholding for taxes and other similar items; provided, however, that (A) if
the Participant becomes eligible to receive group health benefits under a
program of a subsequent employer or otherwise (including coverage available to
the Participant’s spouse), the Company’s obligation to pay any portion of the
cost of health coverage as described herein shall cease, except as otherwise
provided by law; (B) the COBRA Reimbursement Period shall only run for the
period during which the Participant is eligible to elect health coverage under
COBRA and timely
4

--------------------------------------------------------------------------------



elects such coverage; (C) nothing herein shall prevent the Company from
amending, changing, or canceling any group medical, dental, vision and/or
prescription drug plans during the COBRA Reimbursement Period; (D) the payments
made under this subparagraph (ii) shall be paid in a manner consistent with
Section 7 hereof and the Company may elect to accelerate such payments to the
extent permissible in accordance with Section 7 hereof; and (E) the monthly
payments described in this subparagraph (ii) shall be taxable to the Participant
and any applicable withholdings shall apply or such amounts shall be treated as
imputed income to the Participant;
(iii)to the extent the Company provides the Participant life insurance coverage
immediately prior to the Qualifying Termination and this coverage is eligible
for post-termination continuation or conversion to an individual policy, a cash
payment equal to the amount required to continue such coverage as an individual
policy for a period of twelve (12) months following the Date of Termination
(and, if the Company deems necessary or advisable, to convert such coverage to
an individual policy), payable in a single lump sum within sixty (60) days
following the Date of Termination; and
(iv)payment for executive outplacement services provided by a firm to be
determined by the Company in its sole discretion for a period of twelve
(12) months following the Date of Termination.


Notwithstanding the foregoing, subject to Section 7 below, the Company shall be
obligated to provide the Severance Benefits only if (A) within sixty (60) days
after the Date of Termination the Participant shall have executed a separation
and release of claims and covenant not to sue agreement in a form acceptable to
the Company (the “Release Agreement”) and such Release Agreement shall not have
been revoked within the revocation period specified in the Release Agreement,
and (B) the Participant fully complies with the obligations set forth in Section
6 hereof. The Release Agreement shall, at a minimum, require the release of
claims against the Company and its successors, Subsidiaries, affiliates, and
parents, and their respective past, present, and future officers, directors,
employees, shareholders, counsel, insurers, investors and agents.
For the avoidance of doubt, inclusion of Target Bonus in the calculation of
Severance Benefits does not affect and is not in lieu of a Participant’s annual
bonus opportunity for the year in which the Date of Termination occurs, which
shall be determined in accordance with the Company’s annual bonus plan as then
in effect.
5.Non-Qualifying Termination. If a Participant’s status as an employee is
terminated for any reason other than due to a Qualifying Termination, the
Participant shall not be entitled to receive the Severance Benefits, and the
Company shall not have any obligation to such Participant under this Plan.
6.Covenants. Any Release Agreement executed by a Participant as a condition to
receiving Severance Benefits under this Plan shall require the Participant to
acknowledge and accept the covenants under this Section 6.
a.Non-Competition; Non-Solicitation.
1.Each Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Subsidiaries and affiliates and
accordingly agrees as follows:
5

--------------------------------------------------------------------------------



(i)During the Employment Term and subsequent Restricted Period, the Participant
will not, whether on the Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly solicit or assist in
soliciting away from the Company the business of any then current or prospective
client or customer with whom the Participant (or his or her direct reports) had
personal contact or dealings on behalf of the Company during the one-year period
preceding the Date of Termination.
(ii)During the Restricted Period, the Participant will not directly or
indirectly:
a.engage in the Business providing services in the nature of the services the
Participant provided to the Company at any time in the one year prior to the
Date of Termination, for a Competitor in the Restricted Area;
b.enter the employ of, or render any services to, a Competitor in the Restricted
Area, except where such employment or services do not relate in any manner to
the Business;
c.acquire a financial interest in, or otherwise become actively involved with, a
Competitor in the Restricted Area, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
d.intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the Company and any of its clients,
customers, suppliers, partners, members or investors.
(iii)Notwithstanding anything to the contrary in this Section 6, the Participant
may, directly or indirectly, own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such person and (ii) does not, directly
or indirectly, own 2% or more of any class of securities of such Person.
(iv)During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person or
entity, directly or indirectly solicit or encourage any employee of the Company
to leave the employment of the Company or hire any employee who was employed by
the Company as of the Date of Termination, provided that this prohibition does
not apply to (i) administrative personnel employed by the Company or (ii) any
Company employee who is hired away from the Company as a result of responding to
a generic job posting on a website or in a newspaper or periodical of general
circulation, without any involvement or encouragement by Participant.
(v)During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly and intentionally encourage any consultant of the Company to cease
working with the Company.
6

--------------------------------------------------------------------------------



2.It is expressly understood and agreed that, although the Participant and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against the Participant, the provisions of this
Section 6 shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Section 6
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
3.The period of time during which the provisions of this Section 6 shall be in
effect shall be extended by the length of time during which the Participant is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
4.The Company reserves the right to waive the enforcement of or limit the scope
of the non-competition or non-solicitation provisions of this Plan as to an
individual Participant as it deems appropriate in its sole discretion on a
case-by-case basis.
5.Notwithstanding the foregoing, if the Participant’s principal place of
employment is located in California or any other jurisdiction where any
provision of this Section 6 is prohibited by applicable law, then the provisions
of this Section 6 will not apply following the Date of Termination to the extent
any such provision is prohibited by applicable law.
b.Confidentiality.
6.The Participant will not at any time (whether during or after the
Participant’s employment with the Company) (x) retain or use for the benefit,
purposes or account of the Participant or any other Person; or (y) disclose,
divulge, reveal, communicate, share, transfer or provide access to any Person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of the Participant’s
duties under the Participant’s employment and pursuant to customary industry
practice), any non-public, proprietary or confidential information – including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals –
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
7.“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (ii) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge; or (iii) required by law to be disclosed;
provided that with respect to subsection (iii) the Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and
7

--------------------------------------------------------------------------------



reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
8.Upon termination of the Participant’s employment with the Company for any
reason, the Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or affiliates; and (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.
9.Nothing contained in this Plan limits a Participant’s ability to (i) disclose
any information to governmental agencies or commissions as may be required by
law, or (ii) a Participant’s right to communicate, cooperate or file a complaint
with any U.S. federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation,
provided that in each case such communications and disclosures are consistent
with applicable law, or (iii) a Participant’s right to receive an award from a
Governmental Entity for information provided under any whistleblower program,
without notice to the Company. This Plan does not limit a Participant’s right to
seek and obtain a whistleblower award for providing information relating to a
possible securities law violation to the Securities and Exchange Commission. The
Participant will not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of a trade secret that is made (i)
in confidence to a U.S. federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If the Participant files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law the Participant may disclose the trade secret to the attorney of the
Participant and use the trade secret information in the court proceeding, if the
Participant files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order. The Participant
is not be required to give prior notice to (or get prior authorization from) the
Company regarding any such communication or disclosure. Except as otherwise
provided in this paragraph or under applicable law, under no circumstance is the
Participant authorized to disclose any information covered by the Company’s or
any of its affiliates’ attorney-client privilege or attorney work product or the
Company’s or any of its affiliates’ trade secrets without the prior written
consent of the Company.
c.Non-Disparagement.
As a condition to the receipt of the Severance Benefits, the Participant agrees
that during the Employment Term and at all times thereafter, the Participant
will not directly, or through any other Person, make any public or private
statements that are disparaging of the Company, its affiliates or subsidiaries,
or their respective businesses or employees, officers, directors, or
stockholders, or any product or service offered by the Company; provided,
however, that nothing contained in this Section will
8

--------------------------------------------------------------------------------



preclude the Participant from providing truthful testimony in any legal
proceeding, or making any truthful statement (i) to any governmental agency in
accordance with Section 6.2(d); (ii) as required or permitted by applicable law
or regulation or (iii) as required by court order or other legal process.
d.Injunctive Relief.
The Participant will be required to acknowledge and agree that a violation of
any of the terms of this Plan or Release Agreement will cause the Company
irreparable injury for which adequate remedy at law is not available.
Accordingly, it will be agreed that the Company may seek an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Plan or Release Agreement and to enforce specifically the
terms and provisions hereof (or such Release Agreement) in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity.
7.Section 409A.
a.General. The Company intends that the payments and benefits provided under
the Plan shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code (recognizing that, if the Plan is not
exempt from or compliant with the requirements of Section 409A, non-compliant
payments to Participants would be subject to significant tax penalties, which
would be borne by the Participant). The Plan shall be construed in a manner that
effects the Company’s intent to be exempt from or comply with Section 409A.
Nevertheless, the tax treatment of the benefits provided under the Plan is not
warranted or guaranteed. Neither the Company nor its respective directors,
officers, employees or advisers (other than in his or her capacity as a
Participant) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant or other taxpayer as a result of the
Plan. Notwithstanding anything in the Plan to the contrary, the Committee may
amend the Plan, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of remaining exempt from or complying with the
requirements of Section 409A of the Code and the administrative regulations and
rulings promulgated thereunder.
b.Definitional Restrictions. Notwithstanding anything in the Plan to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under the Plan by reason of the occurrence of the Participant’s separation from
service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Participant by reason of such circumstance unless the
circumstances giving rise to such separation from service meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any amount upon a separation from service, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service,” or such later date as may be required by subsection 7.3 below.
c.Six-Month Delay in Certain Circumstances. In the event that, notwithstanding
the clear language of the Plan and the intent of the Company, any amount or
benefit under this Plan constitutes Non-Exempt Deferred Compensation and is
payable or distributable by reason of a Participant’s separation from service
during a period in which the Participant qualifies as a “Specified Employee”
under 409A, then, subject to any permissible acceleration of payment under 409A:
9

--------------------------------------------------------------------------------



10.the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service under the terms of this Plan will be accumulated through
and paid or provided on the first day of the seventh month following the
Participant’s separation from service (or, if the Participant dies during such
period, within thirty (30) days after the Participant’s death) (in either case,
the “Required Delay Period”); and
11.the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder.
d.Timing of Release. Whenever in this Plan a payment or benefit is conditioned
on the Participant’s execution of a release of claims and covenant not to sue,
the Company shall provide such release to the Participant promptly following the
Date of Termination, and such release and covenant not to sue must be executed
and all revocation periods shall have expired in accordance with terms set forth
in the release, but in no case later than sixty (60) days after the Date of
Termination; failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection 7.3 above, such payment or benefit (including any installment
payments) that would have otherwise been payable during such 60-day period shall
be accumulated and paid on the 60th day after the Date of Termination provided
such release shall have been executed and such revocation periods shall have
expired. If such payment or benefit is exempt from Section 409A of the Code, the
Company may elect to make or commence payment at any time during such 60-day
period.
8.Termination Procedures. Any purported termination of a Participant’s
employment shall be documented in a writing appropriate to the nature of the
termination from the party terminating the employment relationship to the other
party:
12.In the case of termination by the Company with Cause, the Company shall
provide Participant with a written notice identifying (i) in reasonable detail
the facts and circumstances giving rise to the determination that Cause exists,
and (ii) the effective date of the termination of employment;
13. In the case of a termination by the Participant for Good Reason, the
Participant shall provide the Company with a written notice (the “Notice of Good
Reason”) stating (i) in reasonable detail the facts and circumstances giving
rise to the determination that Good Reason exists, and (ii) the effective date
of the termination of employment absent cure, in compliance with the time
periods set forth under the definition of “Good Reason”;
14.In the case of all other terminations of employment, a document establishing
the effective date of the termination of employment, in each case, subject to
any other contractual obligations that may exist between the Company and the
Participant. Under circumstances where the Participant will be eligible for
payment and benefits under the terms of the Plan (i.e., a termination by the
Company without Cause), the document will confirm Participant’s eligibility for
these payments and benefits and summarize Participant’s entitlements
post-termination.
9.No Mitigation. No Participant shall be required to seek other employment or to
attempt in any way to reduce or mitigate any benefits payable under this Plan
and the amount of any such benefits
10

--------------------------------------------------------------------------------



shall not be reduced by any other compensation paid or provided to any
Participant following such Participant’s termination of service.
10.Successors.
a.Company Successors. This Plan shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume and agree to perform the obligations of the Company
under this Plan.
b.Participant Successors. This Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant shall die while any amount remains payable to
such Participant hereunder, all such amounts shall be paid in accordance with
the terms of this Plan to the executors, personal representatives or
administrators of such Participant’s estate.
11.Notices. All communications relating to matters arising under this Plan shall
be in writing and shall be deemed to have been duly given when hand delivered,
faxed, emailed or mailed by reputable overnight carrier or United States
certified mail, return receipt requested, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
Hilton Domestic Operating Company Inc.7930 Jones Branch Dr.McLean, Virginia
22102Attention: Chief Human Resources Officer
with a copy to:
Hilton Domestic Operating Company Inc.7930 Jones Branch Dr.McLean, Virginia
22102Attention: General Counsel
12.Claims Procedure.
a.A Participant may file with the Chief Human Resources Officer or the General
Counsel of Hilton Worldwide Holdings Inc., in accordance with Section 11 above,
a written claim for benefits under the Plan. The Chief Human Resources Officer
and General Counsel shall jointly review all such claims for benefits received
and determine whether to accept or deny the claim. Within a reasonable time not
to exceed forty-five (45) days after receipt of the claim, unless special
circumstances require an extension of time of not more than an additional
forty-five (45) days (in which event a Participant will be notified of the delay
during the first forty-five (45) day period), the Chief Human Resources Officer
and General Counsel shall provide notice in writing to any Participant whose
claim for benefits shall have been denied, delivered in accordance with
Section 11 above, setting forth the following in a manner calculated to be
understood by the Participant: (a) the specific reason or reasons for the
denial; (b) specific reference to the provision or provisions of the Plan on
which the denial is based; (c) a description of any additional material or
information required to perfect the claim, an explanation of why such
11

--------------------------------------------------------------------------------



material or information is necessary; and (d) information as to the steps to be
taken in order that the denial of the claim may be reviewed.
b.If written notice of the denial of a claim has not been provided to a
Participant, and such claim has not been granted within the time prescribed in
Section 12.1 above (including any applicable extension), the claim for benefits
shall be deemed denied.
c.A Participant whose claim for benefits shall have been denied in whole or in
part pursuant to Section 12.1 above may, within sixty (60) days after either the
receipt of the denial of the claim or from the time the claim is deemed denied
(unless the notice of denial grants a longer period within which to respond),
appeal such denial to the Company. The Company shall provide a full and fair
review of the appeal, and the Participant shall be afforded the opportunity to
submit written comments, documents, records, and other information related to
the claim. The Participant may also, upon request, at this time review documents
pertinent to his claim and may submit written issues and comments.
d.The Company shall notify a Participant of its decision within forty-five
(45) days after an appeal is received, unless special circumstances require an
extension of time of not more than an additional forty-five (45) days (in which
event a Participant will be notified of the delay during the first forty-five
(45) day period). Such decision shall be given in writing in accordance with
Section 11 above in a manner calculated to be understood by the Participant and
shall include the following: (a) specific reasons for the decision; and (b)
specific reference to the provision or provisions of the Plan on which the
decision is based.
13.Code Section 280G.
a.Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of the Participant (whether payable or distributable pursuant
to the terms of this Plan or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then prior to the making of any of the Payments to the Participant, a
calculation shall be made comparing (i) the net benefit to the Participant of
the Payments after payment of the Excise Tax, to (ii) the net benefit to the
Participant if the Payments had been limited to the extent necessary to avoid
being subject to the Excise Tax. If the amount calculated under (i) above is
less than the amount calculated under (ii) above, then the Payments shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). The reduction of the Payments due hereunder, if applicable,
shall be made by first reducing cash Payments and then, to the extent necessary,
reducing those Payments having the next highest ratio of Parachute Value to
actual present value of such Payments as of the date of the change of control,
as determined by the Determination Firm (as defined in subsection (b) below).
For purposes of this Section 13, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 13, the
“Parachute Value” of a Payment means the present value as of the date of the
change of control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
b.All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually
12

--------------------------------------------------------------------------------



acceptable to the Company and the Participant (the “Determination Firm”) which
shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days of the receipt of notice from the
Participant that a Payment is due to be made, or such earlier time as is
requested by the Company. All fees and expenses of the Determination Firm shall
be borne solely by the Company. Any determination by the Determination Firm
shall be binding upon the Company and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments hereunder will have been unnecessarily limited by this Section 13
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Determination Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code, but no
later than March 15 of the year after the year in which the Underpayment is
determined to exist, which is when the legally binding right to such
Underpayment arises.
c.In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.
14.Miscellaneous.
a.No Right to Continued Service. Nothing contained in this Plan shall
(i) confer upon any Participant any right to continue as an employee of the
Company, (ii) constitute any contract of employment or agreement to continue
employment for any particular period, or (iii) interfere in any way with the
right of the Company to terminate a service relationship with any Participant,
with or without Cause.
b.Termination and Amendment of Plan.
15.The Board and the Committee believe that an executive severance plan is vital
to attract and retain the talent necessary for the Company’s long-term success.
The Board and the Committee regard the Plan as a key recruitment and retention
tool that is critical to securing and maintaining the employment and focus of
the Company’s Executive Officers. It is the Committee’s express intent that the
Company will at all times maintain a severance plan for its executives as a
recruitment and retention device, and to provide the executives with assurances
that they will be treated fairly in the context of a termination of their
employment without Cause or by the executive for Good Reason.
16.The Committee may, in its sole discretion, terminate or amend this Plan by
resolution at any time; provided that no Plan termination or amendment approved
within six months prior to or following a Change in Control shall adversely
affect the rights of an individual who is an Executive Officer as of the date
immediately preceding the effective date of any such Plan amendment or
termination without such Participant’s written consent.  Furthermore, no Plan
termination or amendment occurring after a Participant’s Qualifying Termination
shall adversely affect the rights or entitlements of that Participant.
17.The termination of the Plan in accordance with this Section 14.2 shall not
affect the rights of the Company or any Participant who was subject to a
Qualifying Termination prior to the effective date of such Plan termination,
which rights shall continue to be governed by the applicable terms and
conditions of the Plan.
13

--------------------------------------------------------------------------------



18.Notwithstanding anything in the Plan to the contrary, the Committee may amend
the Plan, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan to any present or future law
relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.  By participating in this Plan, a Participant agrees to
any amendment made pursuant to this Section 14.2(d) without further
consideration or action.
c.Withholding. The Company shall have the authority and the right to deduct and
withhold an amount sufficient to satisfy federal, state, local and foreign taxes
required by law to be withheld with respect to any benefits payable under this
Plan.
d.Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to his or
her legal guardian or personal representative.
e.Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of Delaware without reference to the conflict of laws
provisions thereof, to the extent not preempted by federal law, which shall
otherwise control.
f.Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
g.Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.
h.Expenses. The expenses of administering the Plan shall be borne by the
Company.
i.Unfunded Plan. The Plan is intended to be an “unfunded” plan for severance
benefits. Nothing contained in the Plan shall give the Participant any rights
that are greater than those of a general unsecured creditor of the Company.
j.Non-Duplication of Benefits. Notwithstanding anything to the contrary herein,
any Participant that is or may become entitled to cash separation payments or
benefits under any employment, consulting or severance agreement or other plan,
program or arrangement of the Company, shall not be entitled to benefits under
this Plan, provided, however that, if the payments and benefits available to a
Participant under this Plan exceed those contemplated under the Participant’s
employment, consulting or severance agreement or other plan, program or
arrangement with the Company, then Participant shall be entitled to receive the
payments and benefits under this Plan if the Participant agrees to forego the
separation payments and/or benefits Participant might have been entitled to
receive under the Participant’s employment, consulting or severance agreement or
other plan, program or arrangement with the Company in exchange for the payments
and benefits provided under the Plan, subject to all of the terms and conditions
of the Plan. Further, notwithstanding anything to the contrary herein, to the
extent any Participant is entitled to any severance payments or benefits
pursuant to applicable local law, such
14

--------------------------------------------------------------------------------



payments and benefits shall be offset against the payments and benefits
available to such Participant under this Plan.
15